Same Case — On an application for a Re-hearing.
By the court:
Preston, J.
The defendant asks for a re-hearing ou the ground, that having been convicted of manslaughter, the verdict having been set aside and judgment arrested by this court, he cannot be put in jeopardy again for the same offence. We would have inferred the contrary from the decision of the late Court of Errors and Appeals, in the case of The State v. Hornsby, 8 R. R. 583. Be *257that as it may, it seems to be a well settled principle of criminal law, that the plea of autre fois convict, depends, like the plea of autrefois acquit, on the principle, that no man shall be put more than once in jeopardy for the same offence; and, in order to maintain the plea, the crime must not only be the same for which the defendant was before convicted, but the conviction must have been lawful, on a sufficient indictment. 1 Chitty 376. 9 East. 441. In the present base, the conviction was on an indictment clearly insufficient to sustain the verdict for manslaughter, more than a year having elapsed between the commission of the crime and the prosecution.
The re-hearing is refused.